Exhibit 10.29

COGNOVIT PROMISSORY NOTE

$200,000.00

Columbus, Ohio

February 10, 2011

FOR VALUE RECEIVED, the adequacy of which is hereby acknowledged, INTELLINETICS,
INC. an Ohio corporation, with an address of 2190 Dividend Drive, Columbus, Ohio
43228 (the “Maker”) hereby promises to pay to the order of RAY SHEALY (together
with his successors and assigns, the “Payee”), at such place as the Payee may
designate, the principal sum of TWO HUNDRED THOUSAND and 00/100 DOLLARS
($200,000.00) (the “Principal Sum”), plus Interest as described below, payable
at the time and in the manner hereinafter provided.

This Cognovit Promissory Note supersedes and replaces in its entirety the
cognovit promissory note dated November 23, 2010 made by the Maker in favor of
the Payee in the original principal amount of $50,000.00, and reflects
additional advances made to the Maker by the Payee on the date set forth above.

The obligations of the Maker under this Cognovit Promissory Note (as may be
extended, modified, or otherwise amended or restated from time to time, this
“Note”), are guaranteed pursuant to a certain Guaranty of even date herewith
(the “Guaranty”) by Matt Chretien and Mike Chretien (together with their heirs,
legal representatives and successors and permitted assigns, the “Guarantors”).

1. Payment; Interest; Late Charge; Default Rate.

(a) The Maker shall repay the Principal Sum plus Interest as provided in
Section 1(b), on the earlier of (i) May       , 2011 or (ii) the date the Maker
receives the currently-anticipated loan proceeds from the State of Ohio
Innovation Ohio Loan Fund, together with a structuring fee of Five Thousand
Dollars ($5,000.00) (the “Structuring Fee”).

(b) Interest shall accrue on the Principal Sum at such rate as shall result in
an accrued interest amount of $50,000.00, or such lesser amount as may be
required by law (“Interest”).

(c) Any payment not made on or before the date such payment is due shall be
subject to a late charge equal to five percent (5%) of the amount of payment.

(d) During any period when any Event of Default (as defined below) shall have
occurred and be continuing, or upon maturity of this Note (by acceleration or
otherwise), the entire unpaid Principal Sum and the Structuring Fee shall bear
interest from the date of such Event of Default or maturity until paid in full
(after as well as before judgment) at a rate per annum equal to five percent
(5%) per annum.

(e) If the date of any payment due hereunder shall not be a business day, the
payment otherwise due thereon shall be due and payable on the next succeeding
business day.

 

Page 1 of 5



--------------------------------------------------------------------------------

The Principal Sum, Interest and the Structuring Fee may be prepaid without
penalty or premium in whole or in part at any time or from time to time.

2. Representations and Warranties of Maker. The Maker hereby represents and
warrants to the Payee as follows:

(a) The Maker is duly organized, validly existing and in good standing under the
laws of the State of Ohio. The Maker is duly qualified or licensed to transact
business in each jurisdiction where such qualification or licensure is
necessary. The Maker has no subsidiaries and is not a party to any partnership
agreement or joint venture.

(b) The execution, delivery, and performance of this Note: (i) are within the
Maker’s legal powers (ii) have been duly authorized and (ii) are not in
contravention of applicable law, the Maker’s Articles of Incorporation or Code
of Regulations, or any agreement, document or instrument to which the Maker or
the Guarantors is a party or by which the Maker or the Guarantors or the their
respective property is bound.

(c) This Note constitutes the legal, valid and binding obligation of the Maker,
enforceable against the Maker in accordance with the terms hereof, subject to
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(d) There are no actions, suits, investigations or proceedings, and no orders,
writs, injunctions, judgments or decrees, now pending or, to the knowledge of
the Maker, threatened, against the Maker, affecting any property of the Maker or
with respect to this Note.

(e) No action, consent or approval of, registration or filing with or any other
action by any governmental authority or other person or entity is or will be
required in connection with the transactions contemplated by this Note, except
such as have been made or obtained and are in full force and effect.

(f) The Maker and its operations are in full compliance with all applicable
laws.

(g) The Guarantors are direct owners of ninety percent (90%) of the outstanding
capital stock of the Maker.

(h) The Maker has applied for a loan from the Innovation Ohio Loan Fund and
anticipates receiving a loan from such program on or around May 2011. The
proceeds of such loan are permitted to be used to, among other things, repay the
Principal Sum, Interest and Structuring Fee.

3. Financial and Other Information. Upon request of the Payee from time to time,
the Maker shall deliver to the Payee, financial statements (including balance
sheet, and income and expense statements) of the Maker and such other
information concerning the affairs, financial condition and business of the
Maker as the Payee shall reasonably request.

 

Page 2 of 5



--------------------------------------------------------------------------------

4. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (individually, an “Event of Default” and
collectively, the “Events of Default”) under the terms of this Note:

(a) The failure of the Maker to pay to Payee when due any and all amounts
payable hereunder by the Maker to Payee; or

(b) The failure of the Maker to perform or observe any covenant contained in
this Note; or

(c) The occurrence of a default under the Guaranty; or

(d) Any indebtedness of the Maker becomes or is declared to be due and payable
before its stated maturity or before its regularly scheduled dates of payment,
or the Maker becomes obligated to repay any such indebtedness before its regular
maturity or before its regularly scheduled dates of payment; or

(e) Any warranty, representation or other statement by or on behalf of the Maker
is false or misleading in any material respect; or

(f) The Maker or any Guarantor shall: (i) apply for or consent to the
appointment of a receiver, trustee or liquidator for the Maker or such Guarantor
or any of their respective property, (ii) admit in writing the inability to pay
their respective debts as they mature, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated a bankrupt or insolvent, (v) file a
voluntary petition in bankruptcy or a petition or an answer seeking or
consenting to reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against the Maker or such Guarantor in any
proceeding under any such law, or take corporate action for the purposes of
effecting any of the foregoing, or (vi) by any act indicate consent to, approval
of or acquiescence in any such proceeding or the appointment of any receiver of
or trustee for any of their respective properly, or suffer any such
receivership, trusteeship or proceeding to continue undischarged for a period of
thirty (30) days, or (vii) by any act indicate consent to, approval of or
acquiescence in any order, judgment or decree by any court of competent
jurisdiction or any governmental authority enjoining or otherwise prohibiting
the operation of a material portion of the Maker’s business or the use or
disposition in the ordinary course of business of a material portion of the
Maker’s or such Guarantor assets; or

(g) The failure of the Guarantors to own directly ninety percent (90%) of the
outstanding capital stock of the Maker; or

(h) The Maker shall dissolve, merge, consolidate, reorganize or transfer
substantially all of its assets, or suspend or terminate a substantial portion
of Maker’s business operations; or

(i) This Note for any reason shall cease to be a legal, valid and binding
agreement of the Maker or the Maker shall revoke, terminate or in any other
manner disavow this Note.

 

Page 3 of 5



--------------------------------------------------------------------------------

5. Remedies. Upon the occurrence of an Event of Default all amounts payable by
the Maker to the Payee shall immediately become due and payable by the Maker
without presentment, demand, protest, notice of protest or of dishonor or other
notice of any kind to the Maker or any other person, all of which the Maker
hereby waives, and the Payee shall have all of the rights, powers, and remedies
available under the terms of this Note, the Guaranty and all applicable laws,
including without limitation, the right to purchase ten percent (10%) of the
then outstanding capital stock of the Maker from the Guarantors at an aggregate
price of $10.00, in accordance with the Guaranty. The Maker and all endorsers,
guarantors, and other parties who may now or in the future be primarily or
secondarily liable for the payment of the indebtedness evidenced by this Note
hereby severally waive presentment, protest and demand, notice of protest,
notice of demand and of dishonor and non-payment of this Note and expressly
agree that this Note or any payment hereunder may be extended from time to time
without in any way affecting the liability of the Maker, guarantors and
endorsers.

6. Expenses. The Maker promises to pay to the Payee on demand by the Payee all
costs and expenses incurred by the Payee in connection with the collection and
enforcement of this Note and the Guaranty, including, without limitation,
reasonable attorneys’ fees and expenses and all court costs.

7. Miscellaneous. Each right, power, and remedy of the Payee as provided for in
this Note, or now or hereafter existing under any applicable law or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for in this Note or now or hereafter existing
under any applicable law, and the exercise or beginning of the exercise by the
Payee of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by the Payee of any or all such other rights,
powers, or remedies. No failure or delay by the Payee to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note, or to
exercise any right, power, or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, condition, covenant, or agreement or of
any such breach, or preclude Payee from exercising any such right, power, or
remedy at a later time or times. By accepting payment after the due date of any
amount payable under the terms of this Note, the Payee shall not be deemed to
waive the right either to require prompt payment when due of all other amounts
payable under the terms of this Note or to declare an Event of Default for the
failure to effect such prompt payment of any such other amount. No course of
dealing or conduct shall be effective to amend, modify, waive, release, or
change any provisions of this Note.

8. Partial Invalidity. In the event any provision of this Note (or any part of
any provision) is held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Note; but this Note shall be construed as if such
invalid, illegal, or unenforceable provision (or part thereof) had not been
contained in this Note, but only to the extent it is invalid, illegal, or
unenforceable.

9. Captions. The captions herein set forth are for convenience only and shall
not be deemed to define, limit, or describe the scope or intent of this Note.

 

Page 4 of 5



--------------------------------------------------------------------------------

10. Applicable Law. The Maker acknowledges and agrees that this Note shall be
governed by the laws of the State of Ohio.

11. Consent to Jurisdiction. The Maker irrevocably submits to the jurisdiction
of any state or federal court sitting in the State of Ohio over any suit,
action, or proceeding arising out of or relating to this Note. The Maker
irrevocably waives, to the fullest extent permitted by law, any objection that
the Maker may now or hereafter have to the laying of venue of any such suit,
action, or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.

12. Warrant of Attorney. The Maker hereby authorizes any attorney-at-law to
appear in any court of record in the State of Ohio, or in any other state or
federal district of the United States, at any time or times after the above sum
becomes due, and waive the issuance and service of process and confess judgment
against the Maker in favor of any holder of this Note, for the amount then
appearing due, together with the costs of suit, and thereupon to release all
errors and waive all rights of appeal and stay of execution. The foregoing
warrant of attorney shall survive any judgment, and should any judgment be
vacated for any reason the Maker may nevertheless utilize the foregoing warrant
of attorney in thereafter obtaining an additional judgment or judgments against
the Maker.

Executed in Franklin County, Ohio as of the day and year first above written.

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

MAKER: INTELLINETICS, INC., an Ohio corporation By:   /s/    Matthew L. Chretien
Name:  

Matthew L. Chretien

Title:   President

 

Page 5 of 5